Bleckley, Chief Justice.
1. The correspondence between the parties, reading it ■all together, concluded a contract for the continuance ■of business by Baldwin as drummer or traveling salesman for the firm, for the season of 1890 ; and the business contemplated was of the same kind as that previously carried on, which was the procurement of orders for merchandise upon the usual credit, not for cash only. One new feature, and but one, was introduced: the compensation of Baldwin was to be a specified oommission on the orders he procured, and not a fixed salary as it had previously been.
2. It was necessarily implied in the contract that Baldwin should have and retain power to take the class *411of orders which the contract contemplated, until the season of 1890 closed. When this power was withdrawn, and he was restricted to soliciting and receiving cash orders only, the contract was broken. Because of this breach, he was justified in withdrawing from the business, and declining to execute the contract on his part. Such cutting down of his power would be almost sure to result in a very material reduction of orders, and thereby curtail his compensation. This would be a natural, certainly a most probable consequence, for it is matter of common information that in mercantile business cash orders plus credit orders would amount generally to very much more than cash orders alone.
3. It would be a reproach to the law if one seriously injured by a breach of contract could not recover therefor all the damages which he actually sustains. Under our code no such defect in the law of damages exists, whatever may be the infirmities of other legal systems. The damages recovered in this case were neither speculative, nor too remote; nor were they excessive in amount. No error was committed for which a new trial ought to be granted, and the court erred in granting the motion. The verdict must stand.
. Judgment reversed.